Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claims 1-9, applicant argues the claims as amended should not be rejected under 35 USC § 103. Applicants’ remarks and amendments have been fully considered and are found convincing. Upon further search and consideration it can be determined: 1) With regards to the amendments made incorporating the memory and processor to be the sufficient structure to complete the functions [D2, Page 7, 2nd to Last Paragraph]] D2 teaches the preferred configuration using a computer. 2) With regards to the limitations of determining a skewness indicating a degree of symmetry on a luminance value axis of a luminance value histogram of the skin image, US 2015/0248221 see [0110], the prior art teaches the shape of the brightness histogram determined by the skewness “s”. It teaches the larger or less the skewness reflects upon the glossiness or matte value of the image. 3) With regards to the determination of the portion in which the normalized luminance value is less than a threshold is the discolored region among the plurality of portions forming the skin image, CN 1675919 B see [0258], the prior art teaches the calculation of the luminance’s signal and determination dark region being a part of the threshold read RGB interpolation part. 4) With regards to the superimposition and display of the image data, [D1, [Figure 2 and Figure 5]] D1 teaches the information presented on the display with the superimposed data. The prior art of record, either alone or in combination, fails to teach or suggest the determination of a skewness indicating a degree of symmetry on a luminance value axis of a luminance value histogram of a skin image 

35 USC § 101
With regards to the 35 USC § 101 abstract idea rejection of claim(s) 1-9, applicant argues the claims should not be rejected under 35 USC § 101 because the claims as amended recite significantly more than an abstract idea. Applicant’s remarks and amendments have been fully considered, but are not found convincing. The rejection under 35 USC § 101 with regards to claim(s) 1, 3-6, and 8-9 is maintained. It is noted, the use of generic computer components does not impose any meaningful limits on the computer implementation of the abstract idea. Further, the acquisition of data is also not considered significantly more. Examiner notes the applicant’s amendments do further clarify the claims, however, the limitation of “superimposing and displaying” through broadest reasonable interpretation is not considered significantly more. Superimposing, see https://www.merriam-webster.com/dictionary/superimpose, means to place or be laid over something else and examiner recommends the claim to recite “generating a superimposed spot image and displaying the spot image…” to make it clear a new image is 

Claim Interpretation
With regards to the claim interpretation of claim(s) 1 and 3-7, applicant argues the claims have sufficient structure and should not be interpreted under 35 USC § 112 (f). Applicant’s remarks and amendments have been fully considered, and are convincing. Applicant’s have amended the claimed invention to require the use of a processor, considered sufficient structure, and removed the term “unit”. The claim interpretation with regards to claim(s) 1 and 3-6 (claim 7 has been canceled) is withdrawn. 
< Remainder of Page Left Intentionally Blank >

	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-6, and 8-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea.
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of acquiring image data, calculate a value indicating a characteristic of a region of the image, compare the calculated value and determined value to a threshold, performing a diagnosis, and superimposing data to display. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to amount to significantly more than the judicial exception because the recited step(s)/element(s), when considered both individually and as an ordered combination, do not amount to more than the above-identified abstract idea. The additional elements or combination of elements “device” in the claim taken individually or in combination is not sufficient to amount to significantly more than the judicial exception (abstract idea) itself because the “device” is recited at a high level of generality as performing generic computer functions routinely used in computer applications. The use of generic computer components does not impose any meaningful limits on the computer implementation of the abstract idea. A claim without significantly additional limitations is not patent eligible.

< Remainder of Page Left Intentionally Blank >
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/AMANDEEP SAINI/Primary Examiner, Art Unit 2661